DETAILED ACTION

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1, 3 - 9 and 11 - 16 and 18 - 20 are allowed.
The closest prior art of record, Chen et al. (U.S. Patent Publication No. 2014/0122672) and Yin et al. (U.S. Patent Application Publication No. 2014/0133358), and none of the prior art of record discloses or suggests, alone or in combination, a method for maintaining persistent network policies for a virtual machine (VM), the method comprising: identifying, by a first network device, a name of the VM, wherein the VM is executing on a first host connected to a first network device; creating a network policy for the VM on the first network device, wherein the network policy comprises a rule comprising an identifier of the VM and a corresponding action; binding, by the first network device and based on the identifying, the name of the VM to the network policy for the VM on the first network device; acquiring, by the first network device and from VM management software executing on a computing device, using the name of the VM, a universally unique identifier (UUID) of the VM to obtain an acquired UUID, which uniquely identifies the VM among a first plurality of VMs executing on the first host and a second plurality of VMs executing on other hosts; associating the acquired UUID to the network policy on the first network device; applying the network policy for the VM on the first network device; processing, by the first network device, a plurality of packets received at the first network device using the rule to: make a first determination that each packet of the plurality of packets comprises the identifier of the VM; and, based on the first determination, make a decision to perform the action on the plurality of packets; subscribing, by the first network device and based on the associating of the acquired UUID and the applying of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/H. A. K./
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456